      Case 2:20-cv-01518-ROS Document 62 Filed 06/17/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Aaron Gardner,                                     No. CV-20-01518-PHX-ROS
10                  Plaintiff,                          ORDER
11   v.
12   G.D. Barri & Associates Incorporated,
13                  Defendant.
14
15          Plaintiff Aaron Gardner worked as a construction manager for Defendant G.D. Barri
16   & Associates, Inc. (“GD Barri”). Gardner filed this suit against GD Barri pursuant to the
17   Fair Labor Standards Act (“FLSA”), alleging he was not paid overtime wages owed to him.
18   Gardner now seeks conditional certification of an FLSA collective. GD Barri opposes
19   conditional certification, claiming Gardner has not identified a group of sufficiently similar
20   individuals to merit collective treatment. Because Gardner has met the low threshold for
21   conditional certification, his motion will be granted.
22                                        BACKGROUND
23          As alleged in the complaint, “GD Barri provides contract labor solutions to the
24   power and utilities industries.” (Doc. 1 at 4). To provide those services, GD Barri hires
25   employees and those employees then work on-site at power companies. For example,
26   Gardner worked for GD Barri as a construction manager from September 2018 until March
27   2019. During his employment, Gardner “was staffed by GD Barri to a power plant operated
28   by the Arizona Public Service Company.” (Doc. 1 at 4). While he was working for GD
      Case 2:20-cv-01518-ROS Document 62 Filed 06/17/21 Page 2 of 7



 1   Barri, Gardner was paid $75 per hour for each hour worked. Thus, if Gardner worked less
 2   than 40 hours in a week, he was paid $75 for each hour worked and if he worked more than
 3   40 hours, he was still paid $75 for each hour. Gardner alleges he often worked more than
 4   40 hours per week. Because he was paid only $75 per hour even when he worked more
 5   than 40 hours in a week, Gardner describes GD Barri’s compensation scheme as “straight
 6   time for overtime.” (Doc. 50 at 2).
 7           In July 2020, Gardner filed this suit alleging GD Barri’s compensation scheme
 8   violated the FLSA’s requirement regarding overtime. GD Barri answered the complaint
 9   and the parties commenced discovery. Gardner then filed his “Motion for Conditional
10   Certification and Notice.” (Doc. 50). That motion seeks conditional certification of an
11   FLSA collective covering GD Barri employees who worked on-site at power plants and
12   were not paid overtime. GD Barri opposes the motion, claiming Gardner’s proposed
13   definition for the collective is not administrable.
14                                           ANALYSIS
15      I.      Conditional Certification is Appropriate
16           The Ninth Circuit has approved the two-step “procedure for determining whether
17   the collective mechanism [under the FLSA] is appropriate.” Campbell v. City of Los
18   Angeles, 903 F.3d 1090, 1108–09 (9th Cir. 2018). The first step requires “a preliminary
19   determination” whether the proposed collective is a group of “similarly situated”
20   employees. Id. at 1109. If so, the collective is conditionally certified which “results in the
21   dissemination of a court-approved notice to the putative collective action members,
22   advising them that they must affirmatively opt in to participate in the litigation.” Id. The
23   second step comes usually “at or after the close of relevant discovery” and involves an
24   employer seeking “‘decertification’ of the collective action for failure to satisfy the
25   ‘similarly situated’ requirement in light of the evidence produced to that point.” Id.
26           At the first step, “[t]he level of consideration is lenient . . . loosely akin to a
27   plausibility standard.” Id. Thus, the first step requires only plausible allegations “that the
28   putative [collective] members were together the victims of a single decision, policy, or


                                                  -2-
      Case 2:20-cv-01518-ROS Document 62 Filed 06/17/21 Page 3 of 7



 1   plan.” Colson v. Avnet, Inc., 687 F. Supp. 2d 914, 926 (D. Ariz. 2010). In other words,
 2   conditional certification is appropriate when there is a “factual nexus which binds the
 3   named plaintiffs and the potential [collective] members together as victims of a particular
 4   alleged policy or practice.” Id.
 5          Gardner seeks conditional certification of an FLSA collective defined as:
 6                 All employees of GD Barri & Associates (GD Barri) who were
                   paid straight time for overtime and staffed to power plants or
 7                 similar facilities in the last three (3) years.
 8
     (Doc. 50 at 2). GD Barri argues this proposed definition is flawed in two ways. First, it
 9
     allegedly does not describe any individuals because no GD Barri employee was paid
10
     “straight time” if he was entitled to overtime. In GD Barri’s view, it pays overtime to any
11
     employee eligible for overtime. Thus, the collective “as currently defined would be
12
     empty.” (Doc. 53 at 5). Second, GD Barri argues that assuming the definition is attempting
13
     to cover individuals who Gardner believes were paid incorrectly, it is still too broad
14
     because it would include “all G.D. Barri employees who are currently classified as
15
     exempt.” (Doc. 53 at 5). The problem with both of GD Barri’s arguments is the parties
16
     have already agreed upon the exact group of individuals subject to Gardner’s definition.
17
            During discovery, Gardner sent an interrogatory asking for GD Barri to “[i]dentify
18
     each Class Member by name, position(s), job title(s), dates and location(s) of employment”
19
     as well as the individuals’ contact information. (Doc. 50-11 at 5). GD Barri responded by
20
     producing a list of 188 individuals. While neither party explicitly states as much, those
21
     188 individuals appear to be the only individuals GD Barri subjected to the same
22
     compensation scheme as Gardner and also assigned to work at power plants. Accordingly,
23
     both parties have already identified the exact employees to be covered by the proposed
24
     collective definition. Accordingly, GD Barri’s arguments aimed at the proposed definition
25
     being uncertain are not convincing.
26
            GD Barri may have significant arguments why the 188 individuals were not
27
     “similarly situated” under the FLSA. For example, perhaps the 188 individuals performed
28
     such a diverse range of tasks that it will not be possible to avoid an individual-by-individual

                                                  -3-
       Case 2:20-cv-01518-ROS Document 62 Filed 06/17/21 Page 4 of 7



 1   analysis regarding entitlement to overtime wages. GD Barri does not, however, make
 2   focused arguments on this front. Instead, GD Barri argues that under a broader definition
 3   than what is proposed by Gardner, conditional certification would be inappropriate. But
 4   as Gardner pointed out in his reply, the list of workers GD Barri references in opposing
 5   conditional certification includes “every position and every kind of worker” and “Gardner
 6   isn’t seeking to bring all such workers into his [collective].” (Doc. 57 at 3). On the exact
 7   workers Gardner is trying to bring into his collective, GD Barri provides almost no
 8   meaningful explanation how they do not qualify as “similarly situated.”
 9            Similarly, GD Barri may have plausible defenses to defeat eventual recovery by
10   members of the collective and GD Barri makes a variety of merits arguments. Now is not
11   the time to delve into the merits of Gardner’s claim. Overall, Gardner’s proposed collective
12   definition covers an identifiable group of GD Barri employees who were all placed at
13   power plants and were subject to the same compensation structure.                Conditional
14   certification is appropriate.
15      II.      Form of Notice
16            GD Barri has objected to Gardner’s proposed notice to the collective. GD Barri first
17   objects to the proposed notice including the phrase “‘COURT AUTHORIZED’ above a
18   formal District Court caption.” (Doc. 53 at 12). GD Barri concedes the notice will, in fact,
19   be “court authorized,” and also concedes the formal caption provides the same information
20   as found “in the body of the notice.” But GD Barri believes the current formatting is an
21   attempt “to imbue [the notice] with judicial imprimatur, which should not be permitted.”
22   It is appropriate to identify the notice as “Court Authorized” now that the collective has
23   been conditionally certified. However, there is no need to include a formal case caption.
24   Therefore, Gardner will be required to remove the case caption.
25            Next, GD Barri objects to the proposed definition in the notice because it allegedly
26   does not describe “a group of employees that actually exists.” (Doc. 53 at 13). As
27   explained above, the parties have already agreed on the 188 individuals the proposed
28   definition covers. Therefore, the notice will only be sent to individuals covered by the


                                                  -4-
      Case 2:20-cv-01518-ROS Document 62 Filed 06/17/21 Page 5 of 7



 1   definition and those individuals are unlikely to be confused by the definition.
 2          Finally, GD Barri presents an argument not to the form of notice but counsel’s
 3   conduct. GD Barri argues that once formal notice is sent, Gardner’s counsel should be
 4   ordered to “cease advertising.” (Doc. 53 at 13). GD Barri cites what appears to be an
 5   online advertisement from the law firm representing Gardner as the type of behavior the
 6   Court should prohibit. The advertisement contains a picture of a worker wearing a hardhat
 7   and states “Were you paid straight time for overtime at GD Barri? Find out if you may be
 8   owed unpaid wages.” (Doc. 53-2 at 2). GD Barri wishes to preclude counsel from posting
 9   this content online or conducting any other similar activities in an attempt to reach
10   members of the collective.
11          The authority provided by GD Barri for limiting “advertisement” is a decision by
12   the Northern District of New York. Ruggles v. WellPoint, Inc., 591 F. Supp. 2d 150, 164
13   (N.D.N.Y. 2008). That court concluded there was a “potential for abuse and confusion” if
14   plaintiff’s counsel were allowed to continue to advertise after a collective was conditionally
15   certified. Id. Thus, the Ruggles court ordered counsel “to cease in its advertisements to
16   the putative [collective] members and remove from its website any notice of this litigation
17   that does not comport with the court-approved notice.” Id. The reasoning appears to have
18   been based on the belief that once a court-authorized notice is given in an FLSA lawsuit,
19   the court has “tak[en] the reins of the notice process and [it] will set all of the parameters
20   of that process.” Id. That reasoning appears correct as far as it goes. But it does not go
21   very far.
22          There is no dispute the formal notice authorized by the Court is subject solely to the
23   Court’s control and counsel cannot alter it. It does not follow, however, that once there is
24   a Court-authorized notice, the Court is empowered to police all of counsel’s advertising
25   activities. The authority cited in Ruggles allegedly granting such power is Gulf Oil Co. v.
26   Bernard, 452 U.S. 89 (1981). In that case the Supreme Court recognized courts may limit
27   communications between counsel and putative class members. But the Supreme Court
28   cautioned “an order limiting communications between parties and potential class members


                                                 -5-
      Case 2:20-cv-01518-ROS Document 62 Filed 06/17/21 Page 6 of 7



 1   should be based on a clear record and specific findings that reflect a weighing of the need
 2   for a limitation and the potential interference with the rights of the parties.” Gulf Oil, 452
 3   U.S. at 101. Most importantly, the Supreme Court noted “the mere possibility of abuses
 4   does not justify routine adoption of a communications ban that interferes with the formation
 5   of a class or the prosecution of a class action.” Id. at 104. Despite citing Gulf Oil, the
 6   Ruggles court did not make specific findings regarding past abuses nor did it make findings
 7   regarding the likelihood of future abuses. Thus, the conclusion in Ruggles that strict
 8   restrictions on counsel’s communications were appropriate is difficult to reconcile with the
 9   actual rule in Gulf Oil.
10          In the present case, there is no evidence of inappropriate behavior by Gardner’s
11   counsel nor is there evidence establishing a likelihood of future inappropriate behavior.
12   Thus, there is no basis for a general restriction regarding counsel’s advertising activities.
13   The only appropriate limitation involves counsel’s use of the contact information that will
14   be provided because of conditional certification. To prevent misuse of that information,
15   counsel should not initiate direct contact (e.g., emails, letters, text messages, telephone
16   calls) with members of the collective beyond the authorized notice. Counsel may continue
17   to make general advertisements and may respond to inquiries from collective members.
18          Accordingly,
19          IT IS ORDERED the Motion for Conditional Certification (Doc. 50) is
20   GRANTED. The Court conditionally certifies the following collective:
21                 All employees of GD Barri who were paid straight time for
                   overtime and staffed to power plants or similar facilities in the
22                 last three years.
23
            IT IS FURTHER ORDERED Plaintiffs’ counsel shall remove the formal caption
24
     from the proposed notice and distribute the revised notice to the 188 individuals the parties
25
     have identified as covered by the collective definition.
26
     …
27
     …
28
     …

                                                 -6-
      Case 2:20-cv-01518-ROS Document 62 Filed 06/17/21 Page 7 of 7



 1          IT IS FURTHER ORDERED the parties shall comply with the schedule outlined
 2   in Plaintiffs’ proposed order at Doc. 50-13 at 2.
 3          Dated this 16th day of June, 2021.
 4
 5
 6                                                       Honorable Roslyn O. Silver
 7                                                       Senior United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
